
  Gabon 1991 (rev. 2011)
  
  

  
  Subsequently amended 


Preamble


The Gabonese people, conscious of its responsibility before God and history, animated by the desire to assure its independence and its national unity, to organize a communal life after the principles of national sovereignty, of pluralistic democracy, of social justice and republican legality.


Affirm solemnly its attachment to human rights and to fundamental liberties that result from the Declaration of the Rights of Man and the Citizen of 1789 and from the Universal Declaration of Human Rights of 1948, consecrated by the African Charter of the Rights of Man and the Rights of Peoples of 1981, and by the National Charter of Liberties of 1990.


Proclaim solemnly its attachment to its profound and traditional social values, to its material and spiritual cultural patrimony, and to its respect of the liberties, rights and duties of the citizen.


By virtue of these principles and of the sovereignty of the people, it adopts the present Constitution.



PRELIMINARY TITLE. OF FUNDAMENTAL PRINCIPLES AND RIGHTS



Article 1


The Gabonese Republic recognizes and guarantees the inalienable and imprescriptible human rights, which are necessarily tied to the public powers:







1°.
Each citizen has the right to the free development of his or her personality, while respecting the rights of others and the public order. No one may be humiliated, mistreated or tortured, even during moments of arrest or imprisonment;






2°.
The liberty of consciousness, thought, opinion, expression, communication, and the free practice of religion, are guaranteed to all, limited only by a respect for the public order;






3°.
The liberty to come and go within the territory of the Gabonese Republic and to leave and return is guaranteed to all Gabonese citizens, limited only by a respect for the public order;






4°.
The rights to defense, in the case of a trial, are guaranteed to all. Preventative detention must not exceed the time period provisioned by the law;






5°.
The privacy of correspondence, of postal, telegraphic, telephonic and telematics communications is inalienable. A restriction on this right to privacy may not be ordered except through an application of the law, in the interest of the public order and national security;






6°.
Limits to the use of computing technology may be fixed by the law in the interest of preserving personhood, one’s personal and familial intimacy, and the full exercise of one’s rights;






7°.
Each citizen has the duty to work and the right to obtain employment. None may be discriminated against in one’s work because of his or her origins, sex, race or opinions;






8°.
The State, according to its means, guarantees to all, notably to children, mothers, the handicapped, aged workers and the elderly the protection of health, social security, a preserved natural environment, rest and leisure;






9°.
All Gabonese citizens residing temporarily or permanently abroad benefit from the protection and assistance of the state, according to conditions fixed by national law or international accord;






10°.
All people, as individuals or as groups, have the right to own property. None may be deprived of one’s property, if not for a public necessity, legally declared, required and under conditions of a just and prior compensation. Notwithstanding, the dispossession of abandoned buildings justified by public utility and or an insufficiency of development is regulated by the law;






11°.
All Gabonese have the right to freely fix his or her domicile or residence in any part of the national territory and to there exercise all activities, respecting the public order and the law;






12°.
The domicile is inalienable. A search of the home may only be ordered by a judge or by the other authorities designated by the law. Searches must be executed within the law’s prescriptions. Measures that may threaten or restrict the inalienability of the domicile may only be taken to address community dangers or to protect the public order against imminent menaces, notably epidemic risks or persons in immediate danger;






13°.
The right to form associations, political parties or groups, syndicates, companies, establishments of social interest as well as religious communities is guaranteed to all within the conditions fixed by the law; religious communities independently regulate themselves and their affairs, respecting the principles of national sovereignty, the public order and the preservation of the moral and mental integrity of the individual. Any associations, political parties or groups, syndicates, companies, establishments of social interest or religious communities performing activities contrary to the law, morality, or the goodwill of ethnic groups or communities may be prohibited according to the terms of the law.







All discriminatory acts based on race, ethnicity, or religion, including all regionalist propaganda threatening interior or exterior national security or the integrity of the State is punishable by the law;






14°.
The family is the natural cellular base of society, and marriage is its legitimate structure. They have particular protection from the State;






15°.
The state has the responsibility of organizing a general population census every ten years;






16°.
The care given to children and their education constitute a natural right for parents and a responsibility that they exercise under the surveillance and with the aide of the State and its public collectivities. Parents have the right, under the laws of obligatory education, to choose the moral and religious education of their children. In the eyes of the State, all children have the same rights regarding assistance to their physical, intellectual, and moral development;






17°.
The protection of the country’s youth from exploitation and moral, intellectual and physical abandonment, is an obligation of the State and the public collectivities;






18°.
The State guarantees equal access to instruction, professional development and culture for children and adults;






19°.
It is the State’s responsibility to organize public education based on religious neutrality and, according to its means, provide it freely to the public; the awarding of diploma rests a right of the state;







Nevertheless, the freedom to educate is guaranteed to all. All persons may open a kindergarten, primary, secondary, or superior school, or a university, according to the conditions fixed by the law.







The law determines the conditions in which the State and the public collectivities may participate in the financial needs of private educational institutions, recognized for their public utility.







In public educational institutions, religious instruction may be dispensed to students at the demand of their parents, in the conditions determined by the relevant regulations.







The law fixes the conditions of function of private educational establishments based upon their specialties;






20°.
The Nation proclaims the solidarity and equality of all before its public financial obligations. All must participate, in proportion of their resources, in the funding of public expenses. The Nations proclaim additionally the solidarity of all before expenses or debt that result from natural and national calamities.






21°.
Each citizen is obligated to defend their homeland, and to protect and respect the Constitution, the laws and the regulations of the Republic;






22°.
The defense of the Nation and the maintenance of public order are essentially assured by the forces of defense and national security.







Consequentially, neither person, nor group of people may constitute themselves as a private militia or para-military group; the forces of defense and national security are at the service of the State.







In times of peace, the armed forces of Gabon may participate in the economic and social development of the Nation;






23°.
No one may be arbitrarily detained; if deemed appropriate by the necessities of security and procedure, no one may be kept in police custody or temporary imprisonment if he or she presents sufficient guarantees of legal representation.







All defendants are to be presumed innocent until proven guilty, following a trial with the standard guarantees for their defense.







The judicial power, guardian of individual liberty, assures the respect of these principles in the time periods fixed by the law.





FIRST TITLE. OF THE REPUBLIC AND ITS SOVERIEGNTY



Article 2


Gabon is an indivisible, secular, democratic and social Republic. It affirms the separation of State and religion, and recognizes all religious beliefs, limited only by the respect of the public order.


The Gabonese Republic assures equality for all citizens before the law, making no distinction of origin, race, sex, opinion or religion.


The national emblem is the tricolored flag, “green, yellow and blue,” as three horizontal bands of equal dimensions.


The National Anthem is “La Concorde”.


The slogan of the Republic is: “Union-Labor-Justice”.


The seal of the Republic is a “Mother and Child Nursing”.


The national maxim is: “Government of the people, by the people and for the people.”


The Gabonese Republic adopts French as the official language of work and labor. Additionally, the Republic works to protect and promote the national language.


The capital of the Republic is Libreville. The capital cannot be transferred to another location without a law resulting from a referendum.


The National Holiday is celebrated on August 17th.



Article 3


National sovereignty belongs to the people that exercise it directly, by referendum or by election, according to the principle of pluralistic democracy, and indirectly by the Nation’s constitutional institutions.


No faction of people, group, or individual can claim to solely exercise national sovereignty, nor hinder the regular function of institutions of the Republic.



Article 4


Suffrage is universal, equal, and secret. It may be direct or indirect, following the provisions of the Constitution or the law. The polls open for one voting round for all political elections.


All Gabonese of both sexes, of at least 18 years of age, with their full civil and political rights, are considered voters according to the conditions provisioned by the Constitution and the law.


All Gabonese of both sexes, with their full civil and political rights, are considered eligible, according to the conditions provisioned by the Constitution and the law.


In a state of emergency duly declared by the Constitutional Court called upon by the Government, the member or members of the institution concerned will rest in office until the results of the election organized in the time periods fixed by the Constitutional Court are released.



Article 5


The Gabonese Republic is organized according to the principles of national sovereignty, and the separation of the executive, legislative and judicial powers of the State.



Article 6


Parties and political groups compete through the expression of suffrage. They may form and exercise their activities freely, within the guidelines fixed by the law, according to the principles of a multiparty system.


They must respect the Constitution and the laws of the Republic.



Article 7


All acts proposing harm to the republican tradition, the unity, the secular principles of the State, its sovereignty or its independence constitute a crime of high treason punishable by the law.



TITLE II. OF THE EXECUTIVE POWER



I. OF THE PRESIDENT OF THE REPUBLIC



Article 8


The President of the Republic is the Chief of State; he or she ensures respect of the Constitution; the President assures, by his or her determination, the regular function of public powers as well as the continuity of the State.


The President determines, in concert with the Government, the policies of the Nation.


The President is the supreme bearer of executive power, which he or she shares with the Prime Minister.



Article 9


The President of the Republic is elected for a presidential term of seven (7) years, by universal and direct suffrage. The President is re-electable.


The election is won by the candidate who obtains the largest number of votes.



Article 10


All Gabonese citizens, male and female, who are at least forty (40) years old, have resided in Gabon for at least twelve (12) months, and who enjoy their full civil and political rights are eligible to run for the seat of the presidency.


All Gabonese benefiting from another nationality, through which he or she exercises political or administrative responsibilities in another country, may not be a presidential candidate.


Any person naturalized into Gabonese citizenship may not present his or herself as a presidential candidate. Only their descendants, having resided in Gabon without discontinuity, may present themselves beginning with the fourth generation of descendants.


If before the vote, the Constitutional Court, called upon according to the conditions previsioned by the law, affirms the death or hindering circumstance of one of the candidates, the Court will pronounce a postponement of the elections.


The Constitutional Court may extend the provisioned time periods conforming to Article 11 below, but the elections may not take place more than thirty-five (35) days after the date of the decision of the Constitutional Court.


If an application of the policies in the present paragraphs postpones the election to a date beyond the last day in office of the current President, he or she will remain in office until the election of the successor.


The ways and means by which the present article may be applied are fixed by organic law.



Article 11


The presidential term begins on the day he presents himself for the presidential oath and finishes at the end of the seventh year following his election.


The election of the President of the Republic takes place at least a month and at most two months before the end of the previous president’s term.


A current President may not shorten his or her term in any manner to run for another term.


If the current President of the Republic runs for the next presidential term, the National Assembly may not be dissolved. The President may also not exercise his power to legislate by ordinance from the moment he announces his candidacy up to the election. In cases of necessity, Parliament may convene in an extraordinary session.



Article 11a


The presidential oath marks the beginning of the presidential term. It may not take place before the Constitutional Court’s decision to proclaim the official election results.


If there is no dispute of the results, the Constitutional Court’s decision will take place on the eighth (8th) day following the announcement of the results by the relevant administrative authority.


If there is a dispute, the Court’s decision must take place within a maximum delay of fifteen (15) days from the eighth (8th) day following the announcement of election results.


If the death or permanent impairment of the current President who was not re-elected in the most recent presidential elections takes place before the end of his or her term, the President-elect will immediately take the oath of office. If the Constitutional Court’s decision on the election results has not been announced, the presidential vacancy will be addressed according to Article 13 below.


The death or permanent impairment of the President elect or reelected, taking place in the period between the proclamation of the election results and the end of the current President’s term, will put into effect the ensemble of electoral operations according the to conditions and time periods provisioned by Article 10 above.


In this case, once the vacancy is announced, the functions of the presidential office are assured conforming to the dispositions of Article 13 below.


During the period that separates the proclamation of the presidential election results and the beginning of a new presidential term, the National Assembly cannot be dissolved, nor may a revision to the Constitution commence or finish.



Article 12


At the moment of the President’s entry into office, the President of the Republic will solemnly take the oath below, before the Parliament and the Constitutional Court, the left hand on the Constitution, and the other hand raised before the national flag:


“I promise to devote all my energies to the good of the Gabonese people, to assure their wellbeing and to protect them from all misfortune, to respect and defend the Constitution and the State of law, to fulfill conscientiously the duties of my position and to be just to all.”



Article 13


In case of a vacancy of the presidential office for whatever reason, or a permanent impairment of the current president, affirmed by the Constitutional Court called upon by the Government through an absolute majority of its members, or failing that, by the Bureaus of the two Chambers of Parliament with a majority of their members, the President of the Senate will temporarily exercise the duties of the President of the Republic, or in case of permanent impairment of the President of the Senate, affirmed by the Constitutional Court called upon in the same conditions, the First Vice-President of the Senate will temporarily carry out the duties of the presidential office.


The authority that assumes the Presidential office in the interim will be temporarily invested with the full duties and powers of the President of the Republic, to the exclusion of certain duties and powers provisioned by Articles 18, 19, and the first paragraph of 116. The temporary president may not present him or herself as a candidate of the next presidential election.


Before his or her entry into office, the authority concerned will take the oath of office according to the conditions of Article 12 above.


In the case of a vacancy, or if the President’s impairment is declared permanent by the Constitutional Court, the polls for the election of the new President, excluding cases of emergency announced by the Constitutional Court, will take place at least thirty (30) days or at most sixty (60) days after the beginning of the vacancy or the declaration of a permanent impairment of the President.



Article 14


The functions of the presidential office are incompatible with the exercise of all other public and private functions of a lucrative character.



Article 14a


The President of the Republic is assisted by a Vice-President of the Republic.


The Vice-President of the Republic is nominated by the President of the Republic who can terminate his or her duties, after the consultation of the presidents of the two chambers of Parliament. The Vice-President of the Republic may be chosen from the members of Parliament, or outside the legislature.



Article 14b


The functions of the Vice-President of the Republic are incompatible with the exercise of all other public and private functions of a lucrative character.



Article 14c


The Vic- President of the Republic takes the oath of office before the President of the Republic and in the presence of the Constitutional Court, according to the terms below:


“I promise to respect the Constitution and the State of Law, to fill conscientiously the duties of my position in the strictest respect of the obligation of loyalty and confidentiality to the Chief of State.”



Article 14d


The Vice-President of the Republic stands in for the President of the Republic in the duties that the President delegates to him.


The manner in which the present article may be applied is fixed by an organic law.



Article 14e


The functions of the Vice-President of the Republic end at the issuing of the proclamation of the next presidential election results by the Constitutional Court and in the case of a vacancy in the Presidential office for whatever reason, or a permanent impairment of the current President of the Republic.



Article 15


The President of the Republic nominates the Prime Minister.


The President may terminate the Prime Minister’s post, of his own initiative or by the Prime Minister’s presentation of his or her resignation from the Government, or following a vote of disapproval or the adoption of a motion of censure by the National Assembly.


By proposal, the Prime Minister may nominate other members of the Government and terminate their posts.



Article 16


The President of the Republic summons and presides over the Council of Ministers and by decree, the daily agenda.


The Vice-President of the Republic is a member of it by right. If appropriate, her or she may substitute the President of the Republic through express authorization and a defined order of business.



Article 17


The President of the Republic promulgates the laws definitively adopted within the twenty-five (25) days that follow their transmission to the Government. This delay may be reduced to ten (10) days in cases of urgency declared by the National Assembly, the Senate or the Government.


The President may, during the time period given for promulgation, request from Parliament a new deliberation of a law or its individual articles. Parliament may not refuse a new deliberation. The text, submitted to a second deliberation, must be adopted by a majority of two-thirds of Parliament’s members, either as its initial form or with modifications to the initial text. The President will promulgate the law in the time periods specified above.


Failing to promulgate a law in the conditions and time periods above, the President must refer the text to the Constitutional Court.


If the Constitutional Court rejects the President’s submission, the President will promulgate the law in the conditions and time periods specified above.



Article 18


The President of the Republic may, through his own initiative, or through proposition of the Government, the National Assembly or Senate with an absolute majority, during Parliament’s sessions, submit to a referendum all projects of law related to the principles contained in the preamble or the preliminary title of the Constitution, touching directly or indirectly upon the functioning of institutions.


When a referendum has lead to the adoption of a proposed law, the President of the Republic will promulgate the law conforming to Article 17 above.



Article 19


The President of the Republic can, after the consultation of the Prime Minister and the presidents of the two Chambers of Parliament, pronounce the dissolution of the National Assembly.


However, recourse to this decision, limited to two (2) times in the same presidential term, may not occur again in the twelve (12) months that follow the first dissolution.


The general elections take place at least thirty (30) days and at most forty-five (45) days after the publication of the decree announcing the dissolution.


The National Assembly will rightfully reunite on the second Tuesday following their election. If this reunion takes place outside of the periods provisioned for ordinary sessions, a session will rightfully open for the duration of fifteen (15) days.



Article 20


The President of the Republic nominates, in the Council of Ministers, to the superior civil and military duties of the State, in particular the ambassadors, special envoys, and superior and general officers.


An organic law defines the mode of accession to these posts.



Article 21


Through the President of the Republic, ambassadors and the special envoys are accredited before international powers and organizations. International ambassadors and special envoys are accredited before the President.



Article 22


The President of the Republic is the supreme chief of the security and defense forces. By this title, questions regarding security and defense fall under his direct authority.


The President of the Republic presides over the Superior Council of National Defense and Public Security, and the committees of defense and security.


The Prime Minister may stand in for the President by express authorization and for a determined agenda.


The Ministers in charge of defense and security assure the direction of the committees on military and civil defense according to their areas of competence. A law establishes the means by which the present article may be applied.



Article 23


The President of the Republic has the right to pardon.



Article 24


The President communicates with each Chamber of Parliament through messages to be read by their presidents. At the President’s demand, he or she may be heard by a convened Parliament. The President’s communicates are not subject to dispute.


Outside regular sessions, each chamber may be specially convened to this effect.



Article 25


The President may, when circumstances require it, after deliberation with the Council of Ministers and consultation of the Bureaus of the National Assembly and the Senate, proclaim by decree a state of urgency or a state of siege, that will confer to the President special powers within the conditions determined by the law.



Article 26


When the institutions of the Republic, the independence or superior interests of the Nation, the integrity of its territory or the execution of its international engagements are menaced in a serious and immediate manner, and the regular function of the constitutional public powers is interrupted, the President of the Republic may take measures demanded by the circumstances, after official consultation with the Prime Minister, the presidents of the National Assembly and the Senate as well as the Constitutional Court.


The President will inform the nation of such measure by direct communication.


These measures must be motivated by the desire to assure to the constitutional public powers, in the shortest delay, the means to accomplish their missions.


The Constitutional Court is consulted on these measures.


The Parliament will rightfully convene.


The National Assembly may not be dissolved during the President’s exercise of exceptional powers, nor may any revisions to the Constitution be undertaken or completed.



Article 27


The actions of the President of the Republic, other than those outlined in articles 15 (paragraph 1), 17 (paragraphs 1, 2, and 3), 18, 19, 23, 89, 98 and 116, must be counter signed by the Prime Minister and the members of Government charged with their execution.



II. OF THE GOVERNMENT



Article 28


The Government conducts the policies of the Nation, in concert and under the authority of the President of the Republic.


The Government arranges, to this effect, the administration and forces of defense and security.


The Government is responsible before the President of the Republic and the National Assembly, according to the conditions and procedures provisioned by the present Constitution.



Article 28a


Within forty-five (45) days, after the nomination and deliberation of the Council of Ministers, the Prime Minister will present before the National Assembly his or her general policy program that will lead to an open debate, followed by a vote of confidence. The vote is obtained by an absolute majority of the members of the National Assembly.



Article 29


The Prime Minister directs the actions of the Government. He or she assures the execution of the laws. According to the conditions of Article 20 mentioned above, the Prime Minister exercises regulatory power and nominates civil and military posts of the State. The Prime Minister stands in for the President of the Republic in the aforementioned situations. He or she may delegate certain powers to other members of Government.


A replacement for the Prime Minister is assured by a member of the Government designated by a decree of the President of the Republic, according to the order of nomination of the decree that arranged the composition of the Government.


The Minister taking over the duties of the Prime Minister in the interim is temporarily invested with the full rights and powers of the position.


The actions of the Prime Minister are to be countersigned by the members of the Government charged with their execution.



Article 29a


The Prime Minister may, when circumstances demand it, after deliberation with the Council of Ministers and consultation of the presidents of the Chambers of Parliament, proclaim by order a state of watch, according to the conditions determined by the law.


The proclamation of a state of alert, by order of the Prime Minister, will take place after the deliberation of the Council of Ministers and consultation of the Bureaus of the two chambers.


The extension of a state of watch or a state of alert beyond twenty-one (21) days is to be authorized by the Parliament.



Article 30


The projects of law, ordinances and regulatory decrees are deliberated by the Council of Ministers after consultation with the Council of State.



Article 31


The Government is composed of the Prime Minister and other members of Government.


The Prime Minister is the Chief of Government.


The members of Government may be chosen from within and outside of Parliament. Members must be at least thirty (30) years old and have their full set of civil and political rights.


A member of Government is eligible for one (1) national and one (1) local term.



Article 32


The functions of a member of Government are incompatible with the exercise of a Parliamentary position.


An organic law fixes the salaries and advantages accorded to members of Government, and enumerates the other public functions and private actions that are incompatible with a member’s public post.



Article 33


The members of Government are politically connected. They are responsible for punishable offenses committed in the exercise of their official duties.



Article 34


The duties of the members of Government end at the oath of office given by the next President of the Republic, at the release of the proclamation of legislative election results by the Constitutional Court and in case of a vacancy of the presidential office for whatever reason, or for a permanent impairment of the current President.


In all cases, the Government assures the expedition of current affairs until the formation of a new Government.



TITLE III. OF THE LEGISLATIVE POWER



Article 35


The legislative power is represented by a Parliament composed of two Chambers: The National Assembly and the Senate.


The members of the National Assembly carry the title of Deputy. They are elected for a term of five (5) years by direct universal suffrage.


The members of the Senate carry the title of Senator. Senators are elected for a term of six years by direct universal suffrage. They must be at least forty (40) years old. The Senate assures the representation of local collectivities.


The Chambers of Parliament may completely renew themselves at least one month and at most six months before the expiration of the current legislative term.


The Deputies’ term begins the day of the election of the members of the Bureau of the National Assembly, and finishes at the end of the fifth (5th) year following the election.


The Senators’ term begins the day of the election of the members of the Bureau of the Senate, and finishes at the end of the sixth (6th) year following the election.


No electoral district may be redrawn in the year preceding the normal elections of members for either of the Chambers.



Article 36


The Parliament votes on the law, approves tax policies and checks the power of the executive branch according to the conditions provisioned by the present Constitution.



Article 37


An organic law determines, for each of the Chambers, the number of Parliament members, their compensation, the terms and conditions of their election as well as the system determining ineligibility and incompatible positions or conditions.


The organic law equally determines the conditions in which the officials called upon to replace empty member seats before the next parliamentary elections may be elected, as well as the system determining ineligibility and incompatible positions or conditions.



Article 38


No member of Parliament may be prosecuted, investigated, arrested, detained or judged due to his or her own expressed opinions or votes related to the exercise of parliamentary duties.


No member may be, during the course of Parliamentary sessions, pursued, investigated or arrested on criminal or minor charges without the authorization of the Bureau of the Chamber concerned, except in cases of flagrant misconduct or definitive condemnation.


The detention or prosecution of a member of Parliament is suspended until the end of his or her term, unless parliamentary immunity has been lifted.



Article 39


All imperative mandates are nullified.


Nonetheless, in the case of the dismissal or exclusion, within the statutory conditions, of a member of Parliament from his or her political party at the moment of his or her election, if the party represented the member for his or her candidacy, that member’s seat will become vacant at the date of his or her demission or exclusion.


In such a case, a partial election will proceed within a two (2) day delay.


The Parliament members’ right to vote is individual.


The regulations of each Chamber authorize the exception of a delegated vote.


No member may delegate his or her vote more than once in one term.



Article 40


Each Chamber of Parliament will rightly convene on the first (1st) day following the fifteenth (15th) day after legislative elections. Their agenda will exclusively address the election of the President and the Bureau.


The presidents and other members of the Bureaus of the National Assembly and Senate are elected by their peers, for the duration of the current legislature’s term, by secret vote, conforming to the conditions of the regulations of the relevant Chamber.


At any moment, after their entry into office, the concerned Chamber may dismiss its President and other members of the Chamber’s Bureau, following a vote of disapprobation with an absolute majority.



Article 41


The Parliament will rightly reunite in two (2) sessions per year.


The first session will open the first business day in March and ends, at the latest, the last business day of June.


The second session will open the first business day of September and ends, at the latest, the last business day of December.



Article 42


The Parliament will rightfully convene during the duration of a state of siege and in the case provisioned by Article 26 above.



Article 43


The Chambers of Parliament will reunite in an exceptional session, summoned by their presidents, for a specific agenda at the demand of either the President of the Republic proposed by the Prime Minister, or the absolute majority of their members.


These exceptional sessions are opened and terminated by decree of the President of the Republic.


They may not exceed a duration of fifteen (15) days.



Article 44


Parliament’s sessions are public. A comprehensive report of Parliament’s debates is published in the Journal of Debates.


Each of the two (2) Chambers may, under the control of their respective Bureaus, release through public media a broadcast of their debates in the respect of pluralism, conforming to the dispositions of their regulations.


Each of the two (2) Chambers may welcome the President of the Republic, a Chief of State, or a member of a foreign government.


Each Chamber of Parliament may have in-camera sessions at the demand of either the President of the Republic, the Prime Minister or a fifth of the Chamber’s members.



Article 45


Each Chamber of Parliament votes on their rules of operation, which may take effect after Constitutional Court recognizes the legitimacy of their rules. Any further modifications must also be submitted to the Court’s scrutiny.



Article 46


Each Chamber of Parliament enjoys administrative and financial autonomy.



TITLE IV. OF THE RELATIONSHIP BETWEEN THE EXECUTIVE AND LEGISLATIVE POWERS



Article 47


Besides cases expressly provisioned by the Constitution, the law fixes the rules concerning:







•
The exercise of fundamental rights and duties of citizens;






•
The constraints imposed on Gabonese citizens and foreigners, over their person and their possessions, in view of public utility and in particular, national security.






•
The conditions of nationality, the state and capacity of the people, the institution of marriage, inheritance and gifts, and the status of foreigners and immigration;






•
The organization of the civil state;






•
Audiovisual, cinematographic and written communication.






•
The conditions governing the use of information technology with a view to protect a citizen’s honor and personal and familial intimacy, as well as the full exercise of a citizen’s rights;






•
The electoral system of the National Assembly, of the Senate and the Local Councils.






•
The organization of the judiciary, and the status of magistrates.






•
The organization of the Ministerial and Public Offices, the declaration of the Ministerial Officers;






•
The determination of crimes and offenses as well as their applicable punishments, the penal procedures, the penitentiary system and amnesty;






•
The state of watch, urgency, alert and siege;






•
The system of associations, of political parties, formations and syndicates;






•
The basis, the rate and the means of collecting taxes of all nature, and the system of issuing currency;






•
The general and particular statutes regarding public functions;






•
The nationalization of private companies and the transfers of the property of enterprises from the public to the private sector;






•
The general organization of administration and finance;






•
The creation, the function and the independent administration of the territorial collectivities, their authorities, their resources and their basis for taxes;






•
The conditions of all societies’ participation at the State’s capital, and the control of the State over the administration of these societies;






•
The regulations over land, property, forest, mining, and the environment;






•
The protection of the artistic, cultural and archeological patrimony;






•
The protection of nature and the environment;






•
The system governing property, real rights, and civil and commercial obligations;






•
The loans and other financial engagements of the State;






•
Economic and social programs;






•
The conditions in which laws of finances of the State are presented and voted upon, and the accounts of the State are balanced;






•
The laws of finance determining the resources and expenditures of the State within the conditions provisioned by an organic law;






•
The policy and planning acts that fix the economic, social, cultural and national defense objectives of the State.




The law additionally determines the fundamental principles of:







•
Education;






•
Public health;






•
Social security;






•
The right to work;






•
The right to unionize including the conditions over the right to strike;






•
Insurance and savings;






•
The general organization of national defense and public security.




An organic law fixes the administrative organization of the Republic’s territory.


The dispositions of the present article may be clarified or supplemented by an organic law.



Article 48


All the resources and expenses of the State must, for every fiscal year, be evaluated and recorded into the annual budget, which the Government must submit to the National Assembly within forty-five (45) days after the opening of Parliament’s second ordinary session.


If the National Assembly has not decided on the annual budget after the first reading within a period of forty-five (45) days after the budget has been submitted, the Government will call upon the Senate to make a decision within twenty (20) days. The Senate will proceed with its examination of the law within the conditions provisioned in article 58a.


If, during the budgetary session, Parliament adjourns without voting in a balanced budget, the Government is authorized to reuse, by Ordinance, the preceding budget. This Ordinance may nevertheless provision, in cases of necessity, any reduction of expenditures or augmentation of revenue. At the demand of the Prime Minister, Parliament will convene within fifteen (15) days in an exceptional session for a new deliberation. If Parliament does not vote in a balanced budget by the end of their exceptional session, the budget will be definitively established by Ordinance taken by the Council of Ministers, and signed by the President of the Republic.


New revenue that may be acquired by the State, if from direct taxes, contributions or other comparable taxes, are assessed for recovery on the first of January.


The Court of Government Accountability assists Parliament and the Government in the execution of the law of finances. The drafted law of payments established by the Government, accompanied by the general declaration of compliance and the Court of Government Accountability’s general report must be submitted to Parliament, at the latest, during the first ordinary session of the second year that follows the execution of the budget concerned.



Article 49


A declaration of war by the President of the Republic must be authorized by Parliament.



Article 50


The extension of a state of emergency or a state of siege beyond fifteen (15) days must be authorized by Parliament.



Article 51


The matters other than those that are the domain of the law have a regulatory character. They are subject to decrees of the President of the Republic.


These matters may, for the application of these decrees, be the subject of orders from the Prime Minister or, under the Prime Minister’s delegation, by the relevant Ministers or other authorized administrative authorities.



Article 52


To execute its agenda the Government may, in cases of urgency, request from Parliament the authorization to enact measures normally within the domain of the law by ordinance during Parliament’s intercession.


The Ordinances are received by the Council of Ministers after notifying the Council of State, and are signed by the President of the Republic. They enter into effect at the moment of publication.


The Ordinances must be ratified by Parliament during their next session.


Parliament has the option to modify such Ordinances with amendments.


In absence of a law of ratification, the Ordinances are nullified.


Ordinances can be modified by another Ordinance or law.



Article 53


The initiative of law creation belongs to both the Government and Parliament.



Article 54


Proposed laws are deliberated in the Council of Ministers after consultation with the Council of State, and submitted to the Bureau of one of the two (2) Chambers of Parliament.


In the name of the Prime Minister, a member of Government is charged, in the applicable case, with presenting the reasoning behind proposed law, and to support the discussion before the Chambers of Parliament.


The proposal or drafting of an organic law may not be deliberated and voted upon by Parliament until after the expiration of a time period of fifteen (15) days after its submission.


Proposed laws of finances and revisions to the Constitution are submitted first to the National Assembly. Proposed laws related to local collectivities are presented first to the Senate.


All propositions of law transmitted to the Government by Parliament that has not been reviewed within sixty (60) days are automatically placed before Parliament for deliberation.



Article 55


The members of Parliament have the right to amend. Proposed law and amendments originating from Parliament are not receivable when their adoption would lead to either a reduction of public revenues, or the creation or aggravation of a public expense without the release of corresponding state funds.


Amendments may not be totally unrelated to the text they purport to amend.


If the Government requests it, the relevant Parliamentary Chamber will decide by a single vote, after a debate, on all or part of the text of the proposed amendments, and will only keep the amendments proposed or accepted by the Government.



Article 56


If it appears, over the course of the legislative procedure, that a text or an amendment is not within the domain of the law in the sense given by the aforementioned article 47, or if it oversteps the limits of legislative authority accorded to the Government by virtue of article 52, the Prime Minister or the president of the concerned Chamber at the demand of a fifth of its members, may raise the issue of inadmissibility.


In the case of disagreement, the Constitutional Court will be called. The Court will decide on the matter within eight (8) days.



Article 57


The daily agenda of Parliament will include the discussion of drafted laws submitted by the Government and of propositions of law accepted by it.


The Government is informed of the work of the Chambers and their commissions from the daily agenda.


The Prime Minister and other members of the Government have the right of access and speech before the Chambers of Parliament and their commissions. They are heard at their request or the request of the Parliament.



Article 58


An expedited vote on a proposed law may be demanded either by the Government or by the members of Parliament with an absolute majority. With regard to expedition of organic laws, the usual delay of fifteen (15) days will be shortened to eight (8) days.



Article 58a


All drafted or proposed laws are successively examined in the two Chambers of Parliament in view of the future adoption of an identical text.


If a bill is not agreed upon and adopted in the two Chambers following a single reading, the Prime Minister may invoke a commission of members from both Chambers, who will be charged with proposing a revised text after discussion.


If the commission does not settle on an agreed upon text, the Government will call upon the National Assembly for a definitive decision.


If the commission does adopt a common text, the revised bill must be adopted by each Chamber separately to become law.


The procedure related to the adoption of a budget is identical to that of an ordinary law, within the particular conditions outlined in article 48 above.



Article 59


Drafted and proposed laws are sent, for review, to the relevant commissions of each Chamber of Parliament before deliberation in a general session.


After the opening of public debates, no amendment may be reviewed if it has not already been submitted to the relevant commission.



Article 60


The organic laws provisioned by the present Constitution are deliberated and voted upon according to the general legislative procedure.


Organic laws, before their promulgation, are deferred to the Constitutional Court before the Prime Minister.



Article 61


The means of control of the legislative branch over the executive branch are the following: interrogation, written and oral questioning, commissions of investigation and control, the motion to censure exercised by the National Assembly within the conditions provisioned by article 64 in this present Constitution.


A weekly session is reserved for questions posed by Parliament members to members of the Government. Questions regarding current affairs may become the subject of interrogations of the Government, even during extraordinary sessions of Parliament.


The executive branch must furnish Parliament with all demanded information regarding its affairs and activities.



Article 62


An organic law determines the conditions in which a written question may become an oral question with debates, and the conditions of the organization and function of commissions of investigation and control.


A weekly session may be devoted to the examination of oral questions related to the activity.



Article 63


The Prime Minister, after the deliberation of the Council of Ministers, assumes the responsibility of the Government before the National Assembly by posing the issue of confidence, either through a declaration of general policy or through a section of a law.


The debate over the question of confidence  will take place three days after it has been posed. Confidence cannot be refused without an absolute majority of the members of the National Assembly.



Article 64


The National Assembly may call into question the Government’s leadership by a vote for a motion of censure. Such a motion will be inadmissible if it does not receive signatures from at least a fourth of the members of the National Assembly.


The vote for a motion of censure may not take place before three (3) days after its submission. The motion of censure may not be voted in without an absolute majority of votes from the members of the National Assembly.


If the motion of censure is rejected, its signatories may not propose another motion in the same session, except in the scenario provisioned in article 65 below.



Article 65


When the National Assembly adopts a motion of censure or refuses its confidence to the Prime Minister, the Prime Minister must immediately submit his resignation to the President of the Republic.


The resignation of the Prime Minister also implies the collective resignation of the Government.


A new Prime Minister will be named according to the conditions provisioned in article 15.



Article 66


The closing of ordinary or extraordinary sessions may be rightfully postponed to permit, in the relevant cases, the application of the dispositions of articles 25, 26, and 50 above.



TITLE V. OF THE JUDICIAL POWER



Article 67


Justice is rendered in the name of the people of Gabon by the Constitutional Court, the jurisdictions of the judicial, administrative and financial orders, the High Court of Justice, and other authorities of exception.



Article 68


The President of the Republic guarantees the independence of the judicial power, respecting the dispositions of the present Constitution.


Judges report only to the authority of the law to exercise their powers.



Article 69


The Superior Council of the Magistracy exercises judicial authority, watching over the proper administration of justice and presides over the nominations, allocations, advancements and discipline of the magistrates.



Article 70


The President of the Republic presides over the Superior Council of the Magistracy.


The Minister of Justice, the Attorney General, assures the first vice-presidency of the Superior Council of the Magistracy.


The presidents of courts assure the second vice-presidency.


Three Deputies and two Senators, designated by the president of each Chamber, represent Parliament with a consultative voice.



Article 71


The Minister charged with the budget assists the Superior Council of Magistracy in an advisory role.



Article 72


An organic law fixes the composition, the organization and function of the Superior Council of the Magistracy.



II. OF THE SUPREME COURT



Article 73


The Supreme Court is the highest authority in civil, commercial, social and penal matters and appeals. It is divided between civil, commercial, social, penal and appellate Chambers.


Each Chamber deliberates separately, according to its primary expertise.


The Supreme Court may convene its Chambers together within the conditions provisioned by the law.


Its orders hold absolute authority over the matter judged.



Article 73a


The Supreme Court enjoys autonomous financial administration.


The funds necessary for its functions are inscribed in the law of finances.



Article 73b


An organic law fixes the organization, composition, competencies and function of the Supreme Court, the Appellate Courts and the tribunals of first instance tasked in civil, commercial, social, and penal matters and petitions.



III. OF THE COUNCIL OF THE STATE



Article 74


The Council of the State is the Highest Jurisdiction of the State in administrative matters.



Article 75


Beyond its primary duties, the Council of the State may be consulted within the conditions fixed by organic law outlined in article 75b below, and other laws.



Article 75a


The orders of the Council of the State hold absolute authority over the judged matter.



Article 75b


The Council of the State enjoys autonomy over its financial management. The funds necessary for its function are written in the law of finances.



Article 75c


An organic law fixes the organization, composition, competence and function of the Council of the State, the Appellate Courts and the administrative tribunals.



IV. OF THE COURT OF ACCOUNTANCY



Article 76


The Court of Accountancy is the highest authority of the state regarding the control of public finances. To this effect:







•
It assures control over the execution of financial laws and informs the Parliament and Government of such;






•
It verifies the regularity of revenues and expenses of the public accounts and assures from this, the proper use of credits, funds and investments managed by the services of the State or by the other moral persons of the public law;






•
It assures the verification of accounts and the management of the public enterprises and organizations benefitting from public finances;






•
It reviews the accounts of public accountants;






•
It declares and audits unaccredited management;






•
It sanctions management errors related to the State, the local collectivities and the organizations subject to its authority.





Article 77


The Court of Accountancy exercises autonomous management of its finances. The funds necessary to its function are written in the law of finances.



Article 77a


An organic law fixes the organization, composition, jurisdiction and function of the Court of Accountancy and the Provincial Chambers of accounts.



V. OF THE HIGH COURT OF JUSTICE AND OTHER JURISDICTIONS OF EXCEPTION



A. OF THE HIGH COURT OF JUSTICE



Article 78


The High Court of Justice is a temporary authority of exception.


It judges the President of the Republic in case of a violation of the oath office, or an offense of high treason.


The President of the Republic may be indicted by the Parliament with a majority vote of two thirds of its members, by public vote.


During the intercession, the Prime Minister will exceptionally receive Parliament’s order of convocation.


The Vice-President of the Republic, the Presidents and Vice-Presidents of the constituted bodies, the members of government and the members of the Constitutional Court, as well as their accomplices and co-actors, are punitively responsible before the High Court of Justice for actions accomplished in the exercise of their duties qualified as crimes or offences at the moment they were committed in the case of an attempted threat against the security of the State.


In this case, the High Court is called, either by the President of the Republic, the Presidents of the Chambers of Parliament, or the General Procurator before the Supreme Court through his or her own authority or through the appeal to all interested persons.


By an organic law provisioned in article 81 of the Constitution, the President of Republic who had ceased to exercise his or her office may not be indicted, prosecuted, investigated, arrested, detained or judged on definitive facts.



Article 79


The High Court of Justice is constrained, with the exception of judgment of the President of the Republic, by the definition of crimes and offences as well as by the determination of punishments that result from the applicable penal laws at the time the crimes were committed.



Article 80


The High Court of Justice is composed of thirteen (13) members of which seven (7) are professional magistrates nominated by the Superior Council of the Magistracy and six (6) are members from within and elected by Parliament, in proportion to the number of parliamentary groups.


The president and vice-president of the High Court of Justice are elected among the magistrates mentioned in the preceding paragraph by the ensemble of members belonging to this institution.



Article 81


The rules of operation of the High Court of Justice, the applicable procedure before the court, and the definition of crimes of which the President of the Republic may be accused are fixed by an organic law.



B. OF THE OTHER AUTHORITIES OF EXCEPTION



Article 82


The other authorities of exception are equally considered temporary courts, created by the law.



TITLE VI. OF THE CONSTITUTIONAL COURT



Article 83


The Constitutional Court is the High Authority of the State in constitutional matters. It is the judge of the constitutionality of laws and of the legality of elections. It guarantees the fundamental human rights and public liberties of the country. It is the regulatory organ of the operations of the country’s institutions and of the activities of the public powers.



Article 84


The Constitutional Court obligatorily rules over:







•
The treaties and international accords before their promulgation, verifying their conformity to the Constitution;






•
The general census of the population;






•
The Constitutionality of organic laws and other laws before their promulgation, of regulatory acts that directly affect the fundamental rights of the human person and public liberties;






•
The regulations of the National Assembly and the Senate before their application, verifying their conformity to the Constitution;






•
The regulations of the National Council of Communication and the Social and Economic Council before their application, verifying their conformity to the Constitution;






•
The conflicts of attribution between institutions and the State;






•
The legality of presidential, parliamentary, and local collectivity elections, as well as the operations of referendum, its results the Court proclaims.




The Constitutional Court may be seized if any voter, candidate, political party or delegate of the Government contests the validity of an election within the conditions provisioned by the organic law.



Article 85


The Prime Minister submits organic laws to the Constitutional Court before their promulgation.


Other categories of law as well as regulatory acts may be deferred to the Constitutional Court either by the President of the Republic, the Prime Minister, the presidents of the Chambers of Parliament or a tenth of members from each Chamber, the presidents of the Supreme Court, the Council of the State and the Court of Accountancy, or any citizen or moral person damaged by the law or act in dispute.


The Constitutional Court rules, according to an open procedure of which the conditions are fixed by an organic law, within a delay of one (1) month. However, at the demand of the government and in case of urgency, this delay will be shortened to eight (8) days. Recourse to the Constitutional Court for a ruling will suspend the usual time period for the promulgation of the law or application of the act.


Laws or regulatory acts declared unconstitutional may not be promulgated or applied.



Article 86


All persons subject to a trial may, at the occasion of a trial before an ordinary tribunal, raise an exception of unconstitutionality against a law or act that abused their fundamental rights.


The presiding judge may call upon the Constitutional Court by way of a prejudicial exception.


The Constitutional Court will rule within one (1) month. If it rules that the law in question is contrary to the Constitution, this law or regulatory act will be nullified as soon as the decision has been declared.


Parliament will examine, over the course of it next session, in the case of decisions rendering a law or regulatory act unconstitutional, the subsequent consequences of that decision.


When the Court rules a regulatory act unconstitutional, the President of the Republic and the Prime Minister must remedy the resulting legal situation within one (1) month.



Article 87


The international engagements, provisioned in articles 113 and 115 below must be deferred, after their ratification, to the Constitutional Court, either by the President of the Republic, the Prime Minister, the president of the National Assembly, or by a tenth of the deputies in the National Assembly.


The Constitutional Court verifies, within a delay of one (1) month, if these engagements contain any clauses contrary to the Constitution.


However, at the demand of the Government, if there is an emergency, this delay will be shortened to eight (8) days.


If there are any unconstitutional clauses found, these international engagements may not be ratified.



Article 88


In additional to the duties provisioned by the Constitution, the Constitutional Court may also interpret the Constitution and other texts for their constitutional legitimacy, at the demand of the President of the Republic, the Prime Minister, the president of the Senate, the president of the National Assembly, or a tenth of the deputies or senators.



Article 89


The Constitutional Court is comprised of nine (9) members who carry the title of Constitutional Judge.


Members of the Constitutional Court have a renewable term of seven (7) years. At the moment of renewal, at least one third (1/3) of the members named must be new.


The nine members of the Court are nominated as follows:







•
Three by the President of the Republic of which one will be the president of the Court;






•
Three by the president of the Senate;






•
Three by the president of the National Assembly.




Each of the authorities mentioned above must also nominate two (2) jurists of which at least one must be a magistrate. These jurists will be chosen from a list of aptitude created by the Superior Council of the Magistracy.


The Constitutional Judges are principally chosen from the professors of law, lawyers and magistrates at least forty (40) years old with at least fifteen (15) years of professional experience, and qualified leading figures honored for their service to the state, at least forty (40) years old.


The president of the Constitutional Court is nominated to the position for the duration of his or her term.


In case of a temporary impairment, the oldest of the Constitutional judges will sit in for the president.


In case of the death or demission of a member, the nominating authority of that seat will appoint a new member to finish the current term.


Former Presidents of the Republic are considered ex officio members of the Constitutional Court.



Article 90


The functions of the members of the Constitutional Court are incompatible with all other public functions and any private professional activity, not including exceptions provisioned by the organic law.


The members of the Constitutional Court take the oath of office during a solemn ceremony presided over by the President of the Republic before Parliament, the Supreme Court, the Council of the State and the convened Court of Government Accountability.


They will take the following oath, the left hand posed on the Constitution and the right hand raised before the national flag:


“I promise to conscientiously fulfill the duties of my position in the strictest respect of its obligations of neutrality and reserve, and to carry myself as a dignified and loyal magistrate.”



Article 91


The Constitutional Court submits an activities report each year to the President of the Republic and the presidents of the Chambers of Parliament.


It may, on this occasion, bring the public powers attention to their past decision making on legislative and regulatory matters and make suggestions it considers useful to the consolidation of the state of law.



Article 92


The decisions of the Constitutional Court are not subject to any recourse. They hold authority over the public powers, all administrative and judicial authorities, and all physical and moral persons.



Article 93


The Constitutional Court enjoys the autonomous management of its financial affairs. The necessary funds for the function of its court are inscribed in the laws of finances.


The rules of organization of function of the Constitutional Court, as well as the procedure it follows, are determined by an organic law.



TITLE VII. OF THE NATIONAL COUNCIL OF COMMUNICATION



Article 94


Audiovisual and written communication is free in the Gabonese Republic, restricted only by respect of the public order, liberty and dignity of its citizens.



Article 95


To this effect, the National Council of Communication is instituted to watch over:







•
The respect of expression of democracy and the liberty of the press in all of the territory;






•
Citizens’ access to free communication;






•
Equitable treatment of all political parties and associations;






•
The respect of rules concerning the conditions of the production, programming, and diffusion of communications related to electoral campaigns;






•
The control of programs and the current regulation of communication materials, as well as the regulations governing their use;






•
The respect of the rules governing professionals in the communication field;






•
The harmonization of programs between the channels of public radio and television;






•
The policies governing the production of audiovisual and cinematographic works;






•
The promotion and development of techniques of communication and the training of personnel in the field;






•
The respect of quotas and Gabonese programs diffused over public and private radio and television channels;






•
The control of content and operations of diffused publicity on public and private radio and television channels;






•
The recognition of contractual agreements made by public and private companies;






•
The protection of children and adolescents from certain programming by public and private companies of audiovisual communications;






•
The defense and illustration of Gabonese culture;






•
The respect and dignity of human rights by the organs of information and communication.





Article 96


In the event of legal violations, the National Council of Communication may address the concerned parties with public observations and apply the appropriate sanctions.



Article 97


All conflicts between the National Council of Communication and another public agency will be decided by the Constitutional Court at the request of one of the involved parties.



Article 98


The National Council of Communication is composed of nine (9) members nominated as follows:







•
Three by the President of the Republic, of which one will be the president of the Council;






•
Three by the president of the Senate;






•
Three by the president of the National Assembly.




Each of the authorities mentioned above will also nominate two communication specialists for the Council.



Article 99


The members of the National Council of Communication must have credentials or skills in communication, public administration, the sciences, law, culture or the arts, a professional career of at least fifteen (15) years and be at least forty (40) years old.



Article 100


The members of the National Council of Communication have a term of five (5) years, which can be renewed. At the moment of renewal, a least a third (1/3) of the members must be replaced with new nominations.


In case of a member’s death or resignation, the nominating authority over that seat will appoint a new member to finish the term.



Article 101


The president of the National Council of Communication will maintain his or her position for the duration of his or her term.


The president is assisted by a vice-president, nominated within the same conditions and for the same length of term.


In case of a temporary vacancy, the vice-president will fill the president’s seat.



Article 102


An organic law fixes the organization and function of the National Council of Communication, as well at the regulations regarding incompatible concurrent positions or responsibilities.



TITLE VIII. OF THE ECONOMIC AND SOCIAL COUNCIL



Article 103


The Social and Economic Council, governed by the dispositions of articles 8 paragraph 3, 28 paragraph 1, and article 53 above, has authority over all the aspects for economic, social and cultural development:







•
The general direction of the country’s economy;






•
Financial and budgetary policies;






•
Policies governing natural resources;






•
Social and cultural policies;






•
Environmental policies.





Article 104


The Economic and Social Council participates in all commissions of national interest with an economic and social character.


With the participation of its different composite entities, it assembles and drafts an annual collection of goals, needs and issues of the civil society with relevant propositions addressed to the attention of the President of the Republic, the Government and Parliament.



Article 105


The Economic and Social Council is charged with giving its opinion on economic, social and cultural questions presented for its review by the President of the Republic, the Government, Parliament or another public institution.


It is obligatorily consulted on all economic, social and cultural planning and programming projects, as well as all legislative operations with a fiscal, economic, social or cultural character. It may participate in a project’s preliminary drafting.


The Prime Minister, in the name of the Government, may call upon the Economic and Social Council for opinions or studies.



Article 106


The Economic and Social Council may also proceed to analyze current issues in economic and social development. It submits its findings to the President of the Republic, the Government and Presidents of the Chambers of Parliament.



Article 107


The Economic and Social Council may nominate one of its members, at the request of the President of the Republic, the Government and the presidents of the Chambers of Parliament, to expose before these institutions the Council’s opinion on the projects or positions of law it receives.


The Government and Parliament are obligated, when they are called upon, to give a response to the opinions and reports formulated by the Economic and Social Council within a maximum delay of three (3) months for the Government, and before the end of their current session for Parliament.


The Economic and Social Council receives a certified copy of all laws, ordinances and decrees at the moment of their promulgation. It ensures the execution of the Government’s decisions related to the economic and social organization of the country.



Article 108


The Economic and Social Council rightly convenes each year in two ordinary sessions of fifteen (15) days each. The first session begins on the third Tuesday of February and the second session begins on the first Tuesday of September.


The opening of each session is postponed to the next day if the original day provisioned is not possible.


If, outside of ordinary sessions, the Council is called upon for a drafting of a law of finances, the Council may convene in an extraordinary session for ten (10) additional days.


The sessions of the Economic and Social Council are public.



Article 109


The members of the Economic and Social Council are:







•
The representatives of trade unions, socio-professional associations, and groups elected by their group or association;






•
Superior executives of the state in the social and economic domains;






•
The representatives of local collectivities nominated by their peers.




In the case of the death or resignation of a Council member, or the loss of his or her profession in the sector of origin, the new member nominated to the vacant seat will continue and finish the already begun mandate.



Article 110


The president of the Economic and Social Council is nominated by the decree of the President of the Republic from among the superior executives of the state nominated to the Council.


The two vice-presidents and other members of the Bureau are nominated by the President’s decree from the proposal of union representatives and socio-professional associations or groups.


The members of the Council’s Bureau hold their nominated positions for the entirety of their mandate.


No member of the Economic and Social Council may be pursued, investigated or judged for opinions expressed during the Council’s sessions.



Article 111


An organic law fixes the internal organization, rules of operation and nomination of the members of the Economic and Social Council.



TITLE IX. OF THE LOCAL COLLECTIVITIES



Article 112


The local collectivities of the Republic are created by law. They cannot be modified or eliminated without the opinions of the relevant Councils and within the conditions fixed by the law.


The collectives administer themselves freely by the elected Councils and within the conditions provisioned by the law, notably those that concern their authority and resources.



Article 112a


Local consultations, addressing specific problems not applicable to the law, may be organized at the initiative of either the elected Councils or interested citizens according to the conditions fixed by the law.



Article 112b


The conflicts of authority between local collectivities or a local collectivity and the State are taken before administrative jurisdictions at the request of the responsible authorities or the representative of the State.


The representative of the State ensures the respect of national interests.


An organic law specifies the manner in which the present title may be applied.



TITLE X. OF INTERNATIONAL TREATIES AND ACCORDS



Article 113


The President of the Republic negotiates international treaties and accords and ratifies them after a vote on a law of authorization by the Parliament and the verification of their constitutionality by the Constitutional Court.


The President of the Republic and the Presidents of the Chambers of Parliament are informed of all deliberations leading to the conclusion of an international accord not submitted to ratification.



Article 114


Peace, commercial, and international organization treaties, treaties related to the State’s finances, those that modify legislative operations, and those related to the wellbeing of the people must be approved or ratified through law.


No amendment shall be admissible on this occasion. Treaties will not be put into effect until after being duly ratified and published.


No transfer, exchange, or annexation of territory is valid without the preliminary consultation of the Gabonese people by a referendum vote.



TITLE XI. OF THE ACCORDS OF COOPERATION AND ASSOCIATION



Article 115


The Gabonese Republic independently finalizes accords of cooperation or association with other States. It may accept to create with them international organizations of shared administration, coordination and free cooperation.



TITLE XII. OF THE REVISION OF THE CONSTITUTION



Article 116


The initiative to revise the Constitution concurrently belongs to the President of the Republic, the collective Council of Ministers and members of Parliament.


All propositions of revision may be submitted to the Bureau of the National Assembly by at least a third of Deputies, or to the Bureau of the Senate by at least a third of the Senators.


All projects or propositions of revision to the Constitution, as well as all amendments to the document must be submitted, for consultation, to the Constitutional Court before the referendum or the reunion of Parliament.


The revision may be accepted either by a referendum vote or by a parliamentary vote.


In the first case, the proposed revision will be submitted to a referendum by the President of the Republic, conforming to the dispositions of article 18 above.


In the second case, the National Assembly and the Senate respectively must vote upon the proposed revision without any modification before it is submitted to a convened Parliament.


The adoption of any proposed revisions of the Constitution by a Parliamentary vote requires at least a two-thirds vote from the members of the two reunited Chambers. The President of the National Assembly assures the leadership of the congress. The National Assembly’s Bureau will also serve as the Bureau of the Congress.


The adoption of a proposed revision requires the qualified majority of two-thirds of the votes expressed in congress.


The revision of the Constitution cannot be proposed or completed in the case of a vacancy of the presidential seat, any recourse to emergency measures outlined in article 26 above, or any attempt against the integrity of the territory, as well as during any period that separates the proclamation of the results of the presidential election and the beginning of the next presidential term.



Article 117


The republican nature of the State, as well as its pluralistic character and democracy are intangible traits that cannot be the object of a constitutional revision.



TITLE XIII. OF FINAL AND TRANSITORY DISPOSITIONS



Article 118


The renewal of the Constitutional Court and the National Council of Communication will take place according to the normal terms of the current members at the moment of the promulgation of this law.



Article 119


The present law will be registered and published according to the procedure of urgency and executed as law of the Republic.

